           Case 2:18-cv-01262-AC Document 23 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       SHON M. MELLOW,                                 No. 2:18-cv-01262 AC
12                        Plaintiff,
13             v.                                        ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,
15
                          Defendant.
16

17

18            Pursuant to the Mandate of the Ninth Circuit Court of Appeals (ECF No. 22), the

19   undersigned REVERSES the decision of the Commissioner of the Social Security Administration

20   and REMANDS this case for further administrative proceedings consistent with the Ninth

21   Circuit’s Memorandum, pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk of Court is

22   instructed to enter judgment in favor of plaintiff1 and close this case.

23            IT IS SO ORDERED.

24   DATED: February 2, 2021

25

26

27
     1
       Entry of judgment at this juncture is consistent with Shalala v. Schaefer, 509 U.S. 292, 296-97
28   (1993).
